Filed 6/2/16 P. v. Cabrera CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267033
                                                                           (Super. Ct. No. KA109570)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

BERNABE RAMIREZ CABRERA,

     Defendant and Appellant.




                   Appellant was charged with possession of a controlled substance with a
specified prior conviction (Health & Saf. Code, § 11377) and driving with a suspended
license (Veh. Code, § 14601.2, subd. (a)). One strike prior was alleged (Pen. Code,
§§ 667, subds. (b)-(i), 1170.12), along with two prison priors (Pen. Code, § 667.5,
subd. (b)).
                   Appellant pled no contest to the charge of possession of a controlled
substance and admitted his strike prior. The trial court sentenced appellant to the low
term of 16 months, doubled to 32 months, with a total of 158 days of custody credit.
Various fines and fees were imposed, and the remaining counts and allegations were
dismissed.
              We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues and requesting that
we independently examine the record pursuant to People v. Wende (1979) 25 Cal.3d 436.
              On April 1, 2016, we advised appellant in writing that he had 30 days
within which to personally submit any contentions or issues he wished to raise on appeal.
We have received no response.
              According to the probation report, the police stopped appellant's motor
vehicle on April 5, 2015, because he had tinted windows and an obstructed license plate.
The police discovered appellant was driving with a suspended license. After learning that
the license was suspended for a previous driving under the influence conviction, the
police arrested and searched appellant. The police found a white powdery substance in a
folded $5 bill. The substance was later found to be methamphetamine.
              We have examined the record and are satisfied that appellant’s attorney has
fully complied with the responsibilities of counsel and that no arguable issue exists.
(People v. Wende, supra, 25 Cal.3d at p. 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          PERREN, J.


We concur:



              YEGAN, Acting P. J.



              TANGEMAN, J.




                                             2
                                Wade D. Olson, Judge

                        Superior Court County of Los Angeles
                        ______________________________


             Patricia S. Lai, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3